DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/953,234 the examiner acknowledges the applicant's submission of the amendment dated 05/17/2022. At this point, claims 1, 11-12, 14 and 20 have been amended. Claims 3, 10, 13, and 19 have been cancelled. Claims 1-2, 4-9, 11-12, 14-18, and 20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman (Reg. No. 30,139) on 05/25/2022.
The application has been amended as follows:

Claim 4. (Currently Amended) The method according to claim [[3]]1, wherein the solving a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function comprises:
iteratively solving a target function by means of a random gradient descent algorithm so as to calculate a covariance and an expected value of the Gaussian distribution of each of the segments, wherein the target function is expressed as follows:
  
    PNG
    media_image1.png
    21
    339
    media_image1.png
    Greyscale
 
wherein w is information of an segment, cp is an segment in the context of w in a statement, cn is a word not in the context of w in a statement, the function S1 (w,cn)  is a similarity function between w and cn , S1 (w, cp) is a similarity function between w and cp, and max( ) is a maximum function.

Claim 15. (Currently Amended) The medical term processing system according to claim [[13]]11, wherein the solving a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function comprises: iteratively solving a target function by means of a random gradient descent algorithm so as to calculate a covariance 6and an expected value of the Gaussian distribution of each of the segments, wherein the target function is expressed as follows:

    PNG
    media_image1.png
    21
    339
    media_image1.png
    Greyscale
 
wherein w is information of an segment, cp is an segment in the context of w in a statement, cn is a word not in the context of w in a statement, the function S1 (w,cn)  is a similarity function between w and cn , S1 (w, cp) is a similarity function between w and cp, and max( ) is a maximum function.

Allowable Subject Matter
Claims 1-2, 4-9, 11-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, 
Though Trischler et al., (US 2017/0270409 A1), part of the prior art of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1), part of the prior art of record, describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
And though Van De Steen (US 2019/0295719 A1), part of the prior art of record, teaches the use of segments and words with medical diagnosis in paragraphs [0010]-[0014] through the use of an through the listing of potential diagnosis presenting to a clinician based on a patient’s initial complaint.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method and system comprising:
“expressing an initial Gaussian distribution of each of the segments by a random initial vector and a random initial matrix, wherein the initial vector and the initial matrix are respectively an expected value vector and a covariance matrix of the initial Gaussian distribution, solving a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function, and establishing the Gaussian distribution of each of the segments based on the calculated covariance and expected value;
calculating the similarity between the first segment and words in a database by means of a similarity model, the database comprising at least one of medical literature, medical knowledge base and electronic medical records; and
obtaining, from words in the database, at least one second segment comprising at least one word from the words in the database, for describing the first segment based on the calculated similarity, as an aid for medication recommendations or disease diagnosis.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach the use of a Gaussian embedder that is configured to solve a covariance and an expected value of a Gaussian distribution of each of the segments by minimizing a target function, and subsequently establish the Gaussian distribution of each of the segments based on the calculated covariance and expected value with a medical database as an aide for disease diagnosis.
Dependent claim(s) 2, 4-9, 11-12, 14-18, and 20 are marked as allowable at least for the reasons recited above as including all of the limitations of the marked allowable independent base claim 1 upon which claims 2, 4-9, 11-12, 14-18, and 20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124